Citation Nr: 9911520	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  94-46 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent 
for lumbosacral strain with degenerative changes.

2.  Entitlement to an effective date earlier than July 8, 
1993, for a rating of 40 percent for lumbosacral strain with 
degenerative changes (to include, as a threshold matter, an 
earlier effective date for service connection for lumbosacral 
strain with degenerative changes).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1960 to 
October 1963, and from November 1974 to September 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 1997 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The issues on appeal were the subject of a July 1998 Board 
remand.  The issue of entitlement to an initial rating in 
excess of 40 percent for lumbosacral strain with degenerative 
changes is the subject of the REMAND portion of this action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  In May 1991, the RO denied the veteran's claim for 
service connection for a back condition and degenerative 
arthritis of the spine.  The veteran submitted a Notice of 
Disagreement with this decision in June 1991.  The RO issued 
a Statement of the Case in June 1991, and, after receipt of 
additional medical evidence, a Supplemental Statement of the 
Case in January 1992.  The veteran was notified of the RO 
decision to deny his claim, and of his appellate rights.  The 
RO did not receive a Form 9 or other formal appeal to the 
Board of Veterans' Appeals from the veteran. 

3.  On July 8, 1993, the RO received from the veteran a 
statement contending that he now had traumatic arthritis in 
the area of his tailbone, and requested that this condition 
be considered service-connected.  Following subsequent 
adjudication, service connection for lumbosacral strain with 
degenerative changes was granted in March 1997, effective 
back to July 8, 1993. 

CONCLUSION OF LAW

The criteria for an effective date earlier than July 8, 1993, 
for a rating of 40 percent for lumbosacral strain with 
degenerative changes (to include, as a threshold matter, an 
earlier effective date for service connection for lumbosacral 
strain with degenerative changes) are not met.  38 U.S.C.A. 
§§ 1155, 5110 (West 1991);  38 C.F.R. §§ 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In May 1991, the RO denied the veteran's claim for service 
connection for a back condition and degenerative arthritis of 
the spine.  The veteran submitted a Notice of Disagreement 
with this decision in June 1991.  The RO issued a Statement 
of the Case in June 1991, and, after receipt of additional 
medical evidence, the RO, in October 1991, confirmed and 
continued the May 1991 rating action.  A Supplemental 
Statement of the Case in January 1992.  The veteran was 
notified of the RO decision to deny his claim, and of his 
appellate rights.  The RO did not receive a Form 9 or other 
formal appeal to the Board of Veterans' Appeals from the 
veteran. 

On July 8, 1993, the RO received from the veteran a statement 
contending that he now had traumatic arthritis in the area of 
his tailbone, and requested that this condition be considered 
service-connected.  Following subsequent adjudication, 
service connection for lumbosacral strain with degenerative 
changes was granted in March 1997, effective back to July 8, 
1993, the date of receipt of the reopened claim for service 
connection.

Analysis

Except as otherwise provided, the effective date of an 
evaluation an award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after a final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a);  38 C.F.R. § 3.400.

A rating decision becomes final if the veteran does not 
timely perfect an appeal of the decision.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.200, 20.302 (1998).

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  38 C.F.R. § 
3.105(a).  Clear and unmistakable error is the kind of error, 
of fact or law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993).  Clear and unmistakable error in a prior 
adjudication exists when (1) either the correct facts, as 
they were known at the time, were not before the adjudicator 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error is undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) it is 
determined that the error was based on the record and the law 
that existed at the time of the prior decision.  Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc);  Caffrey 
v. Brown, 6 Vet. App. 377, 383-84 (1994).  If clear and 
unmistakable error is established, the prior decision will be 
reversed and amended.  38 C.F.R. § 3.105(a).

In the present case, there has been no specific allegation of 
clear and unmistakable error, and none has been found by the 
Board.
 
Because there was a previous final denial of record, the July 
8, 1993, claim for service connection for traumatic arthritis 
was in effect a claim to reopen the issue of entitlement to 
service connection for back disability and arthritis of the 
spine.  The veteran was successful in pursuing this claim, 
and service connection for lumbosacral strain with 
degenerative changes was granted in March 1997, effective 
back to July 8, 1993, the date of receipt of the reopened 
claim for service connection.

As noted above, the effective date for a reopened claim for 
service connection is date of claim or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400.  The date of 
the veteran's claim (after the May final denial) to reopen 
the issue of service connection for back disability was July 
8, 1993.  Therefore, an effective date earlier than July 8, 
1993, for service connection for this disability is not 
warranted.  38 U.S.C.A. § 5110(a);  38 C.F.R. § 3.400.  As a 
threshold matter, an effective date earlier than July 8, 
1993, for a rating of 40 percent for lumbosacral strain with 
degenerative changes would require an effective date for 
service connection for lumbosacral strain with degenerative 
changes earlier than July 8, 1993.  Accordingly, the claim 
for an effective date earlier than July 8, 1993, for a rating 
of 40 percent for lumbosacral strain with degenerative 
changes must be denied.


ORDER

An effective date earlier than July 8, 1993, for a rating of 
40 percent for lumbosacral strain with degenerative changes 
(to include, as a threshold matter, an earlier effective date 
for service connection for lumbosacral strain with 
degenerative changes) is denied.



During a VA examination in October 1993, the veteran was 
noted to be a contract specialist at DESC.  He was sitting a 
lot at this job.  He was using a donut to sit on, but 
continued to have pain in the low back.  

During a November 1996 VA examination of the veteran's spine, 
the veteran gave a history of having medically retired from 
his previous job.  He complained of significant pain in his 
lower spine since his last VA examination.  He stated that 
his pain had expanded in the lower spine and also complained 
of muscle spasms in the lower spine, usually around he lumbar 
region.  He said he had been taking medication to help 
alleviate the spasms.  He had taken a job as a librarian in 
the hope that he was capable of doing a job that would not 
require prolonged sitting, but found that even prolonged 
standing exacerbated his pain.  Therefore, by history, he 
resigned from his job as a librarian in August 1996 because 
of his medical condition, and had been unemployed since that 
time.  

The examiner commented in the subjective complaints portion 
of the examination report that the veteran continued to have 
pain in the lower spine, and that it appeared that these 
problems had led to the veteran's inability to work.

The Board finds that, under these facts, a claim for a total 
rating based on individual unemployability by reason of 
service-connected disabilities is raised.  Additionally, 
since evaluation of the veteran's service-connected low back 
disability is a major component of the veteran's disability 
picture, and is closely related to the veteran's service-
connected coccyx disability, the Board finds that the issue 
of an increased rating for the veteran's service-connected 
back disability is inextricably intertwined with the issue of 
entitlement to a total rating based on individual 
unemployability by reason of service-connected disabilities.

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA or private, who 
have evaluated or treated him for his 
service-connected disabilities since July 
1993.  After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously obtained and 
associate them with the claims folder. 

2.  With any necessary consent from the 
veteran, the RO should contact the 
appropriate government agency and obtain 
and associate with the claims file copies 
of the records, determinations, and 
medical documentation pertaining to the 
veteran's medical retirement from 
government employment.  Any records 
received should be associated with the 
claims folder.

3.  The veteran's April 1998 hearing 
testimony indicated that he had been in a 
vocational rehabilitation program run by 
a contractor working with VA, which was 
shut down.  If feasible, the RO should 
obtain and associate with the claims file 
all VA vocational rehabilitation 
information, including all determinations 
and the records upon which those 
determinations were based.

4.  After the above development has been 
completed, but in any event, the RO 
should schedule the veteran for a 
comprehensive VA examination to determine 
the severity and manifestations of all 
service-connected disabilities, including 
but not limited to an orthopedic 
examination for evaluation of the 
service-connected back and coccyx 
disabilities.  The claims folder and a 
separate copy of this remand must be made 
available to the examiner for review 
prior to the examinations.  All indicated 
tests, studies and X-rays should be 
performed.  The orthopedist should set 
forth all objective findings regarding 
the back and coccyx disabilities, 
including complete range of motion 
measurements.  The orthopedist should 
obtain a history and note any objective 
findings regarding the following:  
functional loss due to pain, weakened 
movement, excess fatigability, 
incoordination, arthritis, and painful 
motion or pain.  

The examiners should also address the 
effect of the veteran's current service-
connected disabilities on his ability to 
perform routine functions and his ability 
to work.  

The veteran's current service connected 
disabilities are tinnitus, maxillary 
sinusitis, residual injury to sacrum and 
coccyx, bilateral high frequency hearing 
loss, chondromalacia left knee, bilateral 
otitis media, and lumbosacral strain with 
degenerative changes.

Prior to the examinations, the RO must 
inform the veteran, in writing, of all 
consequences of his failure to report for 
the examinations in order that he may 
make an informed decision regarding his 
participation in said examinations.

5.  After the above examinations are 
conducted, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If the reports 
do not include sufficient data or 
adequate responses to the specific 
opinions requested, the reports must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2.

6.  Then, the RO should undertake any 
other indicated development, and 
readjudicate the issue of entitlement to 
an increased rating for lumbosacral 
strain with degenerative changes.  
Additionally, the RO should adjudicate 
the claim of entitlement to a total 
rating based on individual 
unemployability by reason of service 
connected disabilities.  In addressing 
these issues, the RO should consider all 
pertinent diagnostic codes under the VA 
Schedule for Rating Disabilities in 38 
C.F.R. Part 4 and application of 38 
C.F.R. §§  4.40, 4.45, and 4.59.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Also, the RO should consider the 
provisions of 38 C.F.R. § 3.321(b)(1), 
and determine whether the case should be 
referred to the Director of the 
Compensation and Pension Service for 
extra-schedular consideration.

Additionally, the RO's attention is 
called to the case of Fenderson v. West, 
12 Vet. App. 119 (1999) pertaining to 
staged ratings over time in cases where 
an initial rating is appealed.  The rule 
from Francisco v. Brown, 7 Vet. App. 55, 
58 (1994) ("Where entitlement to 
compensation has already been established 
and an increase in the disability rating 
is at issue, the present level of 
disability is of primary importance."), 
is not applicable to the assignment of an 
initial rating for a disability following 
an initial award of service connection 
for that disability.  Rather, at the time 
of an initial rating, separate ratings 
can be assigned for separate periods of 
time based on the facts found -- a 
practice known as "staged" ratings.  
Fenderson.

If the benefits sought on appeal are denied, then the 
appellant and his representative should be provided a 
supplemental statement of the case which reflects RO 
consideration of all additional evidence, and the opportunity 
to respond.  Thereafter, the case should be returned to the 
Board for further appellate review.  The purpose of this 
REMAND is to obtain additional evidence and ensure that the 
veteran is afforded all due process of law. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

